Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Ding et al.1

With respect to claims 1 and 8, Ding discloses a method of obtaining intensity and quantitative phase information representative of the particle size distributions in microparticle suspensions (Figures 1 & 5; p. 3, 7; section 3.4 – refractive index calculation of microspheres), comprising: 
providing a first light beam along a first axis (green arrows represent incident light beam) to a first micro-retarder array (μRA) to generate polarization wavefront shaped light (Section 2.1); 
applying the polarization wavefront shaped light to an objective configured to focus two orthogonally polarized components of the polarization wavefront shaped light to produce first and second axially offset foci along the first axis (retardance pattern of concentric rings with a quadric spacing designed to produce an orthogonally polarization dependent pattern by interference of orthogonally polarized converging and diverging plane waves; section 2.1, p. 2); 
disposing a sample having particles in suspension in at least one of the first and second axially offset foci to produce a measurement optical signal having phase and intensity values corresponding to at least some of the particles in suspension (Figure 2; sample preparation; section 2.3; quantitative phase imaging and reflective index calculations); 
applying the measurement optical signal to a second objective and a second micro-retarder to generate recombined light (second μRA following sample objective lens; Fig 2); and 
generating electrical measurement signals representative of the measurement optical signal from the recombined light over time (photodiode PD generates an electrical signal; section 3.2 – quantitative phase contrast imaging using ADIC; Figure 4); and 
determining intensity and quantitative phase information as a function of time based on the electrical measurement signals (Figure 5; transmittance image (A) and quantitative phase contrast image (B); section 3.4).
Ding does not explicitly disclose the particle size distributions in nanocrystal suspensions.  However,  In the conclusion Ding explains that “ADIC will be extended into an autocorrelation method for quantitative phase information and particle size distribution retrieval for calculation of the absolute refractive index of freely diffusing nanoparticles” (section 4).  In light of the future applications and improved utility disclosed by Ding, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the ADIC method to nanoparticles.
With respect to claim 2, Ding discloses generating particle size information of the sample based on the determined intensity and quantitative phase information (section 3.3-3.4).
With respect to claim 3, Ding discloses determining the absolution refractive index of particles in suspension sample using determined intensity and quantitative phase information (section 3.4).
With respect to claim 4, Ding discloses the second micro-retarder is configured and positioned to recombine the polarization wavefront shaped light to a linearly polarized plane wave in absence of the sample (for a linearly polarized input bean, the polarization pattern induce from the linearly polarized plane wave through the μRA is identical to the interference between a slightly diverging RCP and slightly converging LCP plane wave…a paired μRA in transmission coherently recombines the two orthogonal components to recover the incident polarization state in the absence of a sample; abstract).
With respect to claims 5 and 6, Ding discloses generating intensity and phase information measurement data (section 3.3.-3.4), and further describes applying an autocorrelation method for quantitative phase information and particle size distribution retrieval (section 4).  Producing a correlogram is well known in correlation-based data analysis over a time period (visual representation of correlation data versus time), and would have been obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 7, Ding discloses generating a particle size distribution of the sample (section 3.4).
With respect to claim 9, Ding discloses generating a particle size distribution of the sample based on the determined intensity information, but does not disclose generating a distribution as a function of time.  However, performing a sample measurement across time is well known in the art, with the advantage of more and better information, and would have been obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Ding et al., “Polarization wavefront shaping for quantitative phase contrast imaging by axially-offset differential interference contrast (ADIC)”, Proc. of SPIE Vol. 10887, pages 1088728:1-8.